Citation Nr: 0114932	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  99-23 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for tuberculosis.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran has verified active service from August 1971 to 
August 1974 and from May 1982 to May 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, wherein the veteran's claims of 
entitlement to service connection for tuberculosis and a back 
disorder were denied.

In March 2001, a hearing was held at the VA Central Office in 
Washington, D.C. before the undersigned, who is the member of 
the Board rendering the final determination in this claim and 
was designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

The issue of entitlement to service connection for a back 
disorder will be addressed in the REMAND below.


FINDING OF FACT

There is no medical evidence of a current diagnosis of 
tuberculosis that is related to military service. 


CONCLUSION OF LAW

Tuberculosis was not incurred during military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
1991); 38 C.F.R. §§ 3.303, 3.303, 3.309 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  This law sets 
forth requirements for assisting a claimant in developing the 
facts pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the appellant was provided adequate notice as to the 
evidence needed to substantiate his claim and the veteran 
indicated that there were no outstanding medical records 
pertaining to his tuberculosis claim.  In addition, the 
transcript from his central office hearing has been 
associated with the file.

Factual Background

Service medical records from 1980 to 1982 show that the 
medical history he gave in May 1980 prior to enlistment 
indicate that he had not lived with anyone with tuberculosis.  
Immunization records show that tuberculin skin sensitivity 
tests resulted in readings of zero mm; however, treatment 
records and a chest X-ray report indicate that the September 
1981 skin test had a positive result with a reading that 
varied from 10mm to 5mm.  After the first positive PPD 
reaction was noted he was briefly put on IHN, but stopped two 
months later due to a possible reaction to IHN.  Additional 
follow-up tests were taken and SMA-12, SMA-6, CBC, and chest 
X-rays results were normal.  A consultation report dated in 
March 1982 states that his records were reviewed and that it 
was difficult to document the positive PPD test.  In states 
that on September 9th, when he took the test, the results 
looked like "zero" and that it was unclear what happened 
between that date and September 16th, the date of his follow-
up examination.  March 1982 X-rays show that there was a 
right upper peripheral lung field increase in parenchymal 
density, most likely due to an infiltration.  A repeat PA was 
recommended along with a medical work up to rule out active 
TB.  A Separation examination report dated in May 1982 notes 
a questionable PPD reaction.

A private physician's medical records dated from March 1994 
to December 1997 note that the veteran reported that he had a 
positive TB reaction in service and an upper right lobe 
infiltrate, but an X-ray in April 1994 was negative.  The 
physician diagnosed the veteran as having bronchitis.

He testified during a Central Office hearing in March 2001 
that no one has diagnosed him with pulmonary tuberculosis and 
that he has not undergone any testing for it since service.

Analysis

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  This law sets 
forth requirements for assisting a claimant in developing the 
facts pertinent to his or her claim and eliminates the 
requirement that a claim be well-grounded.  Additionally, the 
law characterizes a "claimant" as any individual applying 
for, or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, h as 
not been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the veteran was provided adequate notice through 
correspondence, the rating decision, and statement of the 
case as to the evidence needed to substantiate his claim, the 
RO obtained private and VA medical records, and he did not 
identify any outstanding medical evidence pertinent to the 
claim that should be obtained.  In addition, the transcript 
of his Central Office hearing has been associated with the 
claims file.  The Board also notes that the RO made 
sufficient attempts to obtain complete service records for 
the veteran's periods of service and that he was requested to 
submit any copies he had to the RO.

To establish service connection, the facts, as shown by the 
evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  In 
this regard, service connection for active tuberculosis may 
be presumed if it became manifest to a degree of 10 percent 
disabling within three years from the veteran's separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that " a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability. "  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski , 2 Vet. App. 492, 495 
(1992).

In the present case, the evidence indicates that the veteran 
did not have a diagnosis of tuberculosis in service and that 
even reports of a positive PPD reaction were questionable. 
Although some records indicate a positive PPD reaction the 
immunization records indicate that the veteran had no 
reaction to the tests. 

Furthermore, there is no evidence that the veteran had a 
diagnosis of active tuberculosis within three years from his 
separation from service.  He testified during his hearing 
that he has not been tested for tuberculosis since service 
nor has he been given a diagnosis of tuberculosis.  Chest X-
rays from Hackley Hospital dated in April 1994 reveal that 
the cardiomediastinal silhouette was normal.  The lungs and 
costophrenic angles were clear and the visualized bones were 
unremarkable.  Records from a private physician only note 
that the veteran's history included a positive tuberculosis 
reaction in September 1981; however, no current testing was 
indicated and a diagnosis of bronchitis was given.

In sum, since the evidence fails to show an injury or disease 
that was incurred in service or within the presumptive period 
and evidence of a current disability, the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for tuberculosis and the appeal is denied.


ORDER

Entitlement to service connection for tuberculosis is denied.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for a back disorder.

The veteran stated during his hearing that he previously 
received treatment for his back from Dr. Roy.  The VCAA 
requires that the RO assist to veteran in obtaining these 
records.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096.

In addition, medical records reveal the veteran complained of 
lower back pain in service and that he also had back pain 
subsequent to service.  Since the veteran has not undergone a 
VA orthopedic examination in connection with his claim, he 
should be afforded one in order to obtain a medical opinion 
with regard to the etiology of his current back disorder.

Finally, service records consisting of Discharge Certificates 
indicate that the veteran had additional periods of service 
that have not been verified.  Thus, all periods of service 
for which a DD-214 has not been obtained should be verified.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
frostbite of the feet following service.  
After securing the necessary releases, 
the RO should request copies of any 
medical records that have not been 
previously obtained.  Of particular 
interest are records from Dr. Patricia 
Roy, 1864 Lakeshore Dr., Muskegon, MI 
49441.  Any such records obtained should 
be associated with the claims file.

2.  The RO should verify the veteran's 
dates of service by obtaining copies of 
DD-214 forms that are not already of 
record or through other means.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  The RO should schedule the veteran 
for a VA orthopedic examination to 
ascertain the nature and etiology of his 
back disorder.  The claims file must be 
made available to and reviewed by the 
examiner prior to the examination.  A 
notation to the effect that this record 
review took place should be included in 
the examination report.  Any test or 
studies deemed appropriate by the 
orthopedist to make this determination 
should be undertaken.  After reviewing 
the record to include the service medical 
records, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's back 
disorder increased in severity during 
military service or is otherwise 
etiologically related to the service and 
the complaints of back pain reported 
therein.  The veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

3. Upon completion of the requested 
development above and ensuring that the 
provisions of the Veteran's Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 



